EXAMINER REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of “after establishing the oscillometric profile, said processor is configured to maintain a pressure of said air bladder at a pressure less than said user's diastolic blood pressure” and “acquire an oscillometric profile as a function of pressure, wherein said analysis comprises the steps of…adding the first offset to the final systolic threshold and subtracting the second offset from the final systolic threshold and from the final diastolic threshold to produce said calibrated, absolute blood pressure value”. 
The claims in the application are deemed to be directed to a non-obvious improvement over the prior art Liedl et al (U.S. Publication No. 2016/0120420; cited by Applicant) and Tran (U.S. Publication No. 2012/0330109; cited by Applicant). Applicant’s arguments concerning Liedl and Tran are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791